341 F.2d 589
Bernard SAMOFF, Regional Director of the Fourth Region of the National Labor Relations Board, for and on Behalf of the NATIONAL LABOR RELATIONS BOARD, Petitioner-Appellee,v.LOCAL UNION NO. 542-A, -B, -C, INTERNATIONAL UNION OF OPERATING ENGINEERS, AFL-CIO, Respondent-Appellant.
No. 14944.
United States Court of Appeals Third Circuit.
Argued January 18, 1965.
Decided February 2, 1965.

Appeal from the United States District Court for the Middle District of Pennsylvania; William J. Nealon, Jr., Judge.
Martin J. Vigderman, Freedman, Borowsky & Lorry, Philadelphia, Pa. (Abraham E. Freedman, Freedman, Landy & Lorry, Philadelphia, Pa., on the brief), for respondent-appellant.
Julius G. Serot, Asst. Gen. Counsel, N. L. R. B., Washington, D. C. (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Assoc. Gen. Counsel, Gary Green, Marvin Roth, Attys., N. L. R. B., on the brief), for petitioner-appellee.
Before McLAUGHLIN, FORMAN and GANEY, Circuit Judges.
PER CURIAM.


1
We agree with the thorough and sound opinion of Judge Nealon, D.C., 238 F. Supp. 376, in this case. Schauffler for and on Behalf of N. L. R. B. v. Local 1291, I.L.A., 292 F.2d 182 (3 Cir. 1961). The late decision of the National Labor Relations Board in Local Union No. 612, International Brotherhood of Teamsters, etc. v. Deaton Truck Line, Inc., 150 NLRB No. 40 (December 17, 1964) is radically different in its facts from the case at bar. That decision is in-apposite here.


2
The judgment of the District Court will be affirmed.